Case 3:21-cr-00077-MMH-JRK Document 1 Filed 08/04/21 Page 1 of 4 PagelD 1

FILES

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA

v. CASE NO. 3:21-cr-77- THC -TRK
18 U.S.C. §§ 1951(a), (b) & 2

BRITTANY COOPER
INDICTMENT
The Grand Jury charges:
COUNT ONE

1. At all times material to this Indictment, 777 Arcade, located at
2465 New Berlin Road, Jacksonville, Florida, 32218, was an entity that
operated in and affected interstate commerce.

2. On or about May 24, 2019, in the Middle District of Florida, and
elsewhere, the defendant,

BRITTANY COOPER,

did knowingly, in any way and degree, obstruct, delay, and affect commerce
as that term is defined in 18 U.S.C. § 1951(b)(3), and the movement of any
article and commodity in such commerce, by robbery and aiding and abetting
robbery, as that term is defined in 18 U.S.C. § 1951(b)(1), that is, by
knowingly and unlawfully taking and obtaining persona! property consisting

of United States currency of 777 Arcade, from the person and in the presence
1

 
Case 3:21-cr-00077-MMH-JRK Document1 Filed 08/04/21 Page 2 of 4 PagelD 2

of another, that is, an employee of 777 Arcade, against the employee’s will, by
means of actual and threatened force, violence, and fear of injury, immediate
and future, to the employee’s person.

In violation of 18 U.S.C. §§ 1951(a) and (b), and 2.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture, pursuant to provisions of 18
U.S.C. § 981(a)(1)(C), 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction for a violation of 18 U.S.C. § 1951, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense.

3. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

 
Case 3:21-cr-00077-MMH-JRK Document 1 Filed 08/04/21 Page 3 of 4 PagelD 3

e. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

   

AZ a of Z
Foreperson

 

KARIN HOPPMANN
Acting United States Attorney

David B. Mesrobian
Assistant United States Attorney

9» ZEEE

Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

 
FORM OBD-34

8/2/21 Revised

Case 3:21-cr-00077-MMH-JRK Document1 Filed 08/04/21 Page 4 of 4 PagelD 4

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

BRITTANY COOPER

 

INDICTMENT

Violations: 18 U.S.C. §§ 1951(a), (b), and 2

 

A true bill,

Foreperson

 

Filed in open court this FO. day

of August, 2021.

 

Bail $

 

 

GPO 863 525
